Chief Justice Robertson
delivered the Opinion of the Court.
At the term of the Circuit Court subsequent to that at which an appeal had been granted and an appeal bond executed for reversing a decree for selling anon-resident’s land, in a proceeding under the statute of 1827, (1 StaL Law, 99,) the Circuit Judge permitted the complainants to execute and file a bond for indemnifying all persons who might be injured by the decree—no such bond (as required by the statute) having been filed or executed before the decree was rendered, or during the term at which it was rendered.
The decree, as rendered and appealed from, was certainly erroneous, as the statutory bond had not been required or given. But the bond, executed at a subsequent .term, being brought up by certiorari, the question is, did *43the execution of that bond cure the error in the decree? We think not.
Peters for appellant; Apperson for appellees.
The omission to require the bond cannot be deemed, a misprision, amendable after the parties were, in consequence of the appeal, out of the Circuit Court; nor had that Court any jurisdiction to correct the decree when the bond was executed and filed. The error in the decree was fatal and could not be corrected at a term subsequent to the appeal taken to reverse it.
Decree reversed and cause remanded.